Exhibit 10.12
EMPLOYMENT AND SEVERANCE AGREEMENT
AS AMENDED AND RESTATED
     This Employment and Severance Agreement (the “Agreement”), originally
effective as of the 21st day of July, 2004, is amended and restated effective
this 1st day of March, 2010, by and between AGCO CORPORATION, a Delaware
corporation (the “Company”), and Martin Richenhagen (the “Executive”). This
Agreement amends, restates and supersedes the Employment and Severance Agreement
between the Company and the Executive effective as of the 21st day of July, 2004
and any subsequent amendments or restatements thereto.
WITNESSETH:
     In consideration of the mutual covenants and agreements hereinafter set
forth, the Company and the Executive do hereby agree as follows:
     1. EMPLOYMENT.
          (a) The Company hereby employs the Executive, and the Executive hereby
agrees to serve the Company, upon the terms and conditions set forth in this
Agreement.
          (b) The employment term commenced on July 21, 2004 and shall continue
in effect for an initial three (3) year term. This Agreement shall automatically
be extended for additional one (1) year terms unless: (i) the Company notifies
the Executive at least sixty (60) days prior to the expiration of the current
term that this Agreement shall not be renewed, or (ii) the Agreement is
terminated pursuant to the provisions of Section 5 or any other provision of
this Agreement.
     2. POSITION AND DUTIES.
     The Executive shall serve as Chairman, President and Chief Executive
Officer of the Company and shall perform such duties and responsibilities as may
from time to time be prescribed by the Company’s board of directors (the
“Board”), provided that such duties and responsibilities are consistent with the
Executive’s position. The Executive shall perform and discharge faithfully,
diligently and to the best of his ability such duties and responsibilities and
shall devote all of his working time and efforts to the business and affairs of
the Company and its affiliates, including, but not limited to, outside
directorships. During the three (3) years following a Change in Control (as
defined herein), the Executive’s position (including offices, titles and
reporting requirements), duties, and responsibilities shall not be reduced, and
the Executive shall not be required to work at a location other than the
location at which the Executive was based at the time of the Change in Control.

- 1 -



--------------------------------------------------------------------------------



 



     3. COMPENSATION.
          (a) BASE SALARY. The Company shall pay to the Executive an annual base
salary (“Base Salary”) One Million Fifty Thousand Dollars ($1,050,000 USD),
payable in equal semi-monthly installments throughout the term of such
employment subject to Section 5 hereof (except that the first and last
semi-monthly installments may be prorated, if necessary) and subject to
applicable tax and payroll deductions. The Company shall consider increases in
the Executive’s Base Salary annually, and any such increase in salary
implemented by the Company shall become the Executive’s Base Salary for purposes
of this Agreement.
          (b) INCENTIVE COMPENSATION. Provided Executive has duly performed his
obligations pursuant to this Agreement, the Executive shall be entitled to
participate in the Management Incentive Plan and the Long-Term Incentive Plan
that is implemented by the Company.
          (c) EXECUTIVE NONQUALIFIED PENSION PLAN. During the term of this
Agreement, the Executive shall be entitled to participate in the AGCO
Corporation Executive Nonqualified Pension Plan (“SERP”), and the SERP shall be
amended to provide for the following:

  (1)   For the purpose of determining years of credited service, the Executive
shall be guaranteed the first five (5) years of service. Benefits shall be
vested and portable if the Executive’s employment is terminated by the Company
without Cause, by the Executive for Good Reason or by the Company by not
renewing this Agreement, even if the Executive’s actual employment is less than
five (5) years.     (2)   In the event the Executive elects to terminate
employment with the Company for reasons other than Good Reason, the benefits of
the SERP shall not be portable.

          (d) OTHER BENEFITS. During the term of this Agreement, the Executive
shall be entitled to participate in the employee benefit plans and arrangements
which are available to senior executive officers of the Company, including,
without limitation, group health and life insurance, pension and savings, and
the Senior Management Employment Policy.
          (e) FRINGE BENEFITS. The Company shall pay or reimburse the Executive
promptly for all reasonable and necessary expenses incurred by him in connection
with his duties hereunder, upon submission by the Executive to the Company of
such written evidence of such expenses as the Company may require. Throughout
the term of this Agreement, the Company will provide the Executive with the use
of a vehicle for purposes within the scope of his employment and shall pay, or
reimburse Executive for, all expenses for fuel, maintenance and insurance in
connection with such use of the automobile. The Company shall make any such
reimbursement or payments under this Section 3(e) no later than the last day of
the Executive’s

- 2 -



--------------------------------------------------------------------------------



 



taxable year next following the Executive’s taxable year in which the Executive
incurs the expense. The Company further agrees that the Executive shall be
entitled to four (4) weeks of vacation in any year of the term of employment
hereunder, subject to the terms of the Company’s vacation policy.
          (f) MODIFICATION OF BENEFITS. Without by implication limiting the
foregoing, during the three (3) years following a Change in Control, the
Executive’s compensation, including Base Salary, incentive compensation
opportunity, SERP opportunity, other benefits and fringe benefits shall not be
reduced. Notwithstanding the foregoing, the Company shall be entitled to modify
the group health benefits provided such modifications are applicable to all
similarly situated management employees. To the extent that the Company is not
able to continue life, group health or similar benefits as a result of the terms
of the applicable plans or insurance policies, the Company shall pay the
Executive the cost, no less frequently than monthly, that the Executive must
incur to obtain such benefits privately.
4. RESTRICTIVE COVENANTS
          (a) ACKNOWLEDGMENTS. The Executive acknowledges that as an Executive
Officer of the Company (i) he frequently will be exposed to certain “Trade
Secrets” and “Confidential Information” of the Company (as those terms are
defined in Subsection 4(b)), (ii) his responsibilities on behalf of the Company
will extend to all geographical areas where the Company is doing business, and
(iii) any competitive activity on his part during the term of his employment and
for a reasonable period thereafter would necessarily involve his use of the
Company’s Trade Secrets and Confidential Information and, therefore, would
unfairly threaten the Company’s legitimate business interests, including its
substantial investment in the proprietary aspects of its business and the
goodwill associated with its customer base. Moreover, the Executive acknowledges
that, in the event of the termination of his employment with the Company, he
would have sufficient skills to find alternative, commensurate work in his field
of expertise that would not involve a violation of any of the provisions of this
Section 4. Therefore, the Executive acknowledges and agrees that it is
reasonable for the Company to require him to abide by the covenants set forth in
this Section 4. The parties acknowledge and agree that if the nature of the
Executive’s responsibilities for or on behalf of the Company and the
geographical areas in which the Executive must fulfill them materially change,
the parties will execute appropriate amendments to the scope of the covenants in
this Section 4.
          (b) DEFINTIONS.
(i) “Business of Company” means designing, manufacturing, marketing, and
distributing agricultural equipment.
(ii) “Material Contact” as used in the non-solicitation provision below means
personal contact or the supervision of the efforts of those who have personal
contact with an existing or potential Customer or Vendor in an effort to further
or create a business relationship between the Company and such existing or
potential Customer or Vendor.

- 3 -



--------------------------------------------------------------------------------



 



(iii) “Confidential Information” means information about the Company, its
Executives, and Customers which is not generally known outside of the Company,
which the Executive learns of in connection with the Executive’s employment with
the Company, and which would be useful to competitors of the Company or
potentially harmful to the Company’s reputation. Confidential Information
includes, but is not limited to: (1) business and employment policies, marketing
methods and the targets of those methods, finances, business plans, promotional
materials and price lists; (2) the terms upon which the Company hires employees
and provides services to its Customers; (3) the nature, origin, composition and
development of the Company’s products and services; and (4) the manner in which
the Company provides products and services to its Customers.
(iv) “Trade Secrets” means Confidential Information which meets the additional
requirements of the Georgia Trade Secrets Act.
(v) “Territory” means those countries and areas as more particularly set forth
on Exhibit A attached hereto.
          (c) COVENANT OF CONFIDENTIALITY. During the term of this Agreement,
the Executive agrees only to use and disclose Confidential Information in
connection with his duties hereunder and to otherwise maintain the secrecy of
the same. The Executive agrees that for a period of five years following the
cessation of his employment for any reason, he shall not directly or indirectly
divulge or make use of any Confidential Information or Trade Secrets of the
Company without prior written consent of the Company. The Executive further
agrees that if he is questioned about information subject to this Agreement by
anyone not authorized to receive such information, he will promptly notify the
Chairman of the Board. This Agreement does not limit the remedies available
under common or statutory law, which may impose longer duties of non-disclosure.
The Executive will immediately notify the Chairman of the Board if he receives
any subpoenas which could require the disclosure of Confidential Information, so
that the Company may take whatever actions it deems necessary to protect its
interests.
          (d) COVENANT OF NON-COMPETITION. The Executive agrees that while
employed by the Company and for a period of twenty-four (24) months following
the cessation of his employment for any reason, he will not compete with the
Business of Company by performing services of the same or similar type as those
he performed for the Company as an employee, contractor, consultant, officer,
director or agent for any person or entity engaged in the Business of Company.
Likewise, the Executive will not perform activities of the type which in the
ordinary course of business would involve the utilization of Confidential
Information or Trade Secrets protected from disclosure by Section 4 (c) of this
Agreement. This paragraph restricts competition only within the Territory.

- 4 -



--------------------------------------------------------------------------------



 



          (e) COVENANT OF NON-SOLICITATION. The Executive agrees that while
employed by the Company and for a period of twenty-four (24) months following
the cessation of his employment for any reason, he will not directly or
indirectly solicit or attempt to solicit any business in competition with the
Business of Company from any of the Customers with whom the Executive had
Material Contact within the last 18 months of his employment with the Company.
The Executive further agrees that for a period of twenty-four (24) months
following the cessation of his employment, he will not directly or indirectly
solicit or attempt to solicit any Vendors of the Company with whom he had
Material Contact during the last 18 months of his employment with the Company to
provide services to any person or entity which competes with the Business of
Company.
          (f) COVENANT OF NON-RECRUITMENT. The Executive agrees that while
employed by the Company and for a period of twenty-four (24) months following
the cessation of his employment for any reason, he will not directly or
indirectly solicit or attempt to solicit any other employee of the Company for
the purpose of encouraging, enticing, or causing said employee to voluntarily
terminate employment with the Company.
          (g) COVENANT TO RETURN PROPERTY AND INFORMATION. The Executive agrees
to return all of the Company’s property within seven (7) days following the
cessation of his employment for any reason. Such property includes, but is not
limited to, the original and any copy (regardless of the manner in which it is
recorded) of all information provided by the Company to the Executive, or which
the Executive has developed or collected in the scope of his employment with the
Company, as well as all Company-issued equipment, supplies, accessories,
vehicles, keys, instruments, tools, devices, computers, cell phones, pagers,
materials, documents, plans, records, notebooks, drawings, or papers.
          (h) ASSIGNMENT OF WORK PRODUCT AND INVENTIONS. The Executive hereby
assigns and grants to the Company (and will upon request take any actions needed
to formally assign and grant to the Company and/or obtain patents, trademark
registrations or copyrights belonging to the Company) the sole and exclusive
ownership of any and all inventions, information, reports, computer software or
programs, writings, technical information or work product collected or developed
by the Executive, alone or with others, during the term of the Executive’s
employment. This duty applies whether or not the forgoing inventions or
information are made or prepared in the course of employment with the Company,
so long as such inventions or information relate to the Business of Company and
have been developed in whole or in part during the term of the Executive’s
employment. The Executive agrees to advise the Company in writing of each
invention that Executive, alone or with others, makes or conceives during the
term of Executive’s employment. Inventions which the Executive developed before
the Executive came to work for the Company, if any, are as follows: None.
          (i) REMEDIES FOR VIOLATION OF RESTRICTIVE COVENANTS. The Executive
acknowledges that the Company would suffer irreparable harm if the Executive
fails to comply with the foregoing, and that the Company would be entitled to
any appropriate relief, including money damages, injunctive and other equitable
relief and attorneys’ fees. The

- 5 -



--------------------------------------------------------------------------------



 



Executive agrees that the pendency of any claim whatsoever against the Company
shall not constitute a defense to the enforcement of this Noncompetition
Agreement by the Company.
          (j) SEVERABILITY. In the event that any one or more of the provisions
of these restrictive covenants shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby. Moreover, if
any one or more of the provisions contained in these restrictive covenants shall
be held to be excessively broad as to duration, activity or subject, the parties
authorize the Court in which such action is pending to modify said covenants and
enforce them to the extent that the Court deems reasonable.
     5. TERMINATION.
          (a) DEATH. This Agreement shall terminate upon the death of the
Executive, provided, however, that for purposes of the payment of Base Salary to
the Executive, the death of the Executive shall be deemed to have occurred
ninety (90) days from the last day of the month in which the death of the
Executive shall have occurred.
          (b) DISABILITY. Executive’s employment and all obligations of the
Company hereunder shall terminate upon a finding that the Executive is disabled
under the Company’s group long term disability plan.
          (c) CAUSE. The Company may terminate the Executive’s employment
hereunder for Cause by giving written Notice of Termination to the Executive.
For the purposes of this Agreement, the Company shall have “Cause” to terminate
the Executive’s employment hereunder upon: (i) the conviction of Executive of,
or the entry of a plea of guilty, first offender probation before judgment, or
nolo contendere by Executive to, any felony; (ii) fraud, misappropriation or
embezzlement by Executive; (iii) Executive’s willful failure or gross negligence
in the performance of his assigned duties for the Company, which failure or
negligence continues for more than or was not remedied within thirty
(30) calendar days following Executive’s receipt of written notice of such
willful failure or gross negligence; (iv) Executive’s failure to follow
reasonable and lawful directives of the Board or his breach of his fiduciary
duty to the Company, which failure is not remedied within thirty (30) calendar
days following Executive’s receipt of written notice of such failure; (v) any
act or omission of Executive that has a demonstrated and material adverse impact
on the Company’s business or reputation for honesty and fair dealing, other than
an act or failure to act by Executive in good faith and without reason to
believe that such act or failure to act would adversely impact on the Company’s
business or reputation for honesty and fair dealing; or (vi) the breach by
Executive of any material term of this Agreement, which breach continues for
more than or was not remedied within thirty (30) calendar days following
Executive’s receipt of written notice of such breach.

- 6 -



--------------------------------------------------------------------------------



 



          (d) WITHOUT CAUSE; GOOD REASON.

  (i)   The Company may terminate the Executive’s employment hereunder without
Cause, by giving written Notice of Termination (as defined in Section 5(e)) to
the Executive.     (ii)   The Executive may terminate his employment hereunder,
by giving written Notice of Termination to the Company. For the purposes of this
Agreement, the Executive shall have “Good Reason” to terminate his employment
hereunder upon (a) a substantial reduction in the Executive’s aggregate Base
Salary and annual incentive compensation taken as a whole, excluding any
reductions caused by the performance of the Company or the Executive, including
but not limited to, the failure by the Executive to achieve performance targets
established from time to time by the Board and/or under the Management Incentive
Plan or Long Term Incentive Plan or from below budget performance by the
Company, or (b) the Company’s failure to make payments of Base Pay and incentive
compensation, but only upon notice of such failure given by the Executive within
ninety (90) days of the initial existence of the failure and the subsequent
failure of the Company to cure the non-payment within thirty (30) days of such
notice.

          (e) NOTICE OF TERMINATION. Any termination by the Company pursuant to
the Subsections (b), (c) or (d)(i) above or by the Executive pursuant to
Subsection (d)(ii) above, shall be communicated by written Notice of Termination
from the party issuing such notice to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision of this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination. A date of termination specified in the
Notice of Termination shall not be dated earlier than ninety (90) days from the
date such Notice is delivered or mailed to the applicable party and not later
than two (2) years after the initial existence of the failure.
          (f) OBLIGATION TO PAY. Except upon termination for Cause, voluntary
termination by the Executive without Good Reason, or termination as a result of
death or disability, and further subject to Sections 6 and 16 below, the Company
shall (i) pay the compensation specified in this Subsection 5(f) to the
Executive for the period specified in this Subsection 5(f), (ii) continue to
provide, no less frequently than monthly, life insurance benefits during the
remainder of the applicable period, including the Severance Period set forth in
this Subsection 5(f), and (iii) if and to the extent the Executive timely elects
COBRA continuation coverage, pay the Executive on a monthly basis the cost of
COBRA premiums for a period of 18 months or such lesser period as the Executive
continues to have COBRA continuation coverage.

- 7 -



--------------------------------------------------------------------------------



 



     If the Executive’s employment shall be terminated by reason of death, the
estate of the Executive shall be paid all Base Salary and reimbursements
otherwise payable to the Executive through the end of the third month after the
month in which the death of the Executive occurred, plus all bonus or other
incentive benefits accrued or accruable to the Executive through the end of the
month in which the death of the Executive occurred, on the same basis as if the
Executive had continued employment through such times, and the Company shall
have no further obligations to the Executive under this Agreement.
     If the Executive’s employment is terminated by reason of disability as
determined under the Company’s long term disability plan, the Executive or the
person charged with legal responsibility for the Executive’s estate shall be
paid all Base Salary and reimbursements and payments otherwise payable to the
Executive, including the bonus and other benefits accrued or accruable to the
Executive, on the same basis as if the Executive had continued employment
through the date of disability, and the Company shall have no further
obligations to the Executive under this Agreement.
     If the Executive’s employment shall be terminated for Cause, the Company
shall pay the Executive his Base Salary through the date of termination
specified in the Notice of Termination and reimbursements otherwise payable to
the Executive and the Company shall have no further obligations to the Executive
under this Agreement.
     If the Executive’s employment shall be terminated by the Company by not
renewing the Agreement following the initial term or any subsequent term, the
Executive shall be paid all Base Salary and reimbursements and payments
otherwise payable to the Executive, including the bonus and other benefits
accrued or accruable to the Executive, through the date of termination specified
in the Notice of Termination, and the Company shall pay the Executive the sum of
(x) two (2) times the Base Salary (at the rate in effect on the date of such
termination plus (y) a bonus in an amount equal to the three (3) year average of
the awards received by the participant during the prior two (2) completed years
and the current year’s trend (based upon results through the month most recently
complete prior to the termination, extrapolated for the complete year)
multiplied by two (2) times provided, however, that notwithstanding the
foregoing, the Executive shall not be entitled to any severance payments under
clauses (x) or (y) of this sentence upon and after reaching age 65. The
Executive shall have no further right to receive any other compensation,
benefits or perquisites after the date of termination of employment except as
determined under the terms of this Agreement or any applicable employee benefit
plans or programs of the Company or under applicable law.
     If the Executive’s employment shall be terminated by the Company without
Cause or by the Executive for Good Reason, the Company shall (x) continue to pay
the Executive the Base Salary (at the rate in effect on the date of such
termination) for a period of two (2) years from the date of such termination
(such two (2) year period being referred to hereinafter as the “Severance
Period”) at such intervals as the same would have been paid had the Executive
remained in the active service of the Company, plus (y) a bonus in an amount
equal to the three (3) year average of the awards received by the participant
during the prior two (2) completed years and the current year’s trend (based
upon results through the month most recently complete prior to the

- 8 -



--------------------------------------------------------------------------------



 



termination, extrapolated for the complete year) multiplied by two (2) times;
provided, however, that notwithstanding the foregoing, the Executive shall not
be entitled to any severance payments under clauses (x) and (y) of this sentence
upon and after reaching age 65 . The Executive shall have no further right to
receive any other compensation, benefits or perquisites after the date of
termination of employment except as determined under the terms of this Agreement
or any applicable employee benefit plans or programs of the Company or under
applicable law.
     If within two (2) years following a Change in Control the Executive’s
employment shall be terminated by the Company without Cause or by the Executive
for Good Reason (a “Change in Control Termination”), the Company shall
immediately pay, and in all events within thirty (30) days after the date of
termination, the Executive the sum of (x) three (3) times the Base Salary (at
the rate in effect on the date of such termination), (y) a pro rata portion of
the bonus or other incentive benefits to which the Executive would have been
entitled for the year of termination had the Executive remained employed for the
entire year, plus (z) a bonus in an amount equal to the three (3) year average
of the awards received by the participant during the prior two (2) completed
years and the current year’s trend (based upon results through the month most
recently complete prior to the termination, extrapolated for the complete year)
multiplied by three (3) times. Any payment due to the Executive with respect to
clause (y) and (z) that is calculated based upon the Company’s Management
Incentive Plan shall be reduced by any similar amounts received by the Executive
under such plan. Also, notwithstanding the foregoing, in the event of a Change
in Control Termination, the Company shall continue the Executive’s life and
group health coverage for a period of three (3) years, subject to the same
payments by the Executive that the Executive was required to make prior to
termination. Notwithstanding the foregoing, the Company shall be entitled to
modify the group health benefits provided such modifications are applicable to
all similarly situated management employees. To the extent that the Company is
not able to continue life or group health benefits as a result of the terms of
the applicable plans or insurance policies, the Company shall pay the Executive
the cost, no less frequently than monthly, that the Executive must incur to
obtain such benefits privately.
     For the purposes of this Agreement, the term “Change in Control” shall mean
change in the ownership of the Company, change in the effective control of the
Company or change in ownership of a substantial portion of the Company’s assets,
as described in Section 280G of the Code, including each of the following: (i) a
change in the ownership of the Company occurs on the date that any one person,
or more than one person acting as a group, acquires ownership of stock of the
Company that, together with stock held by such person or group, possess more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company (unless any one person, or more than one person acting
as a group, who is considered to own more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company, acquires
additional stock); (ii) change in the effective control of the Company is
presumed (which presumption may be rebutted by the Compensation Committee of the
Board) to occur on the date that either: any one person, or more than one person
acting as a group, acquires (or has acquired during the twelve (12)-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing thirty percent (30%) or more of the
total voting power of the stock of such Company;

- 9 -



--------------------------------------------------------------------------------



 



(iii) a majority of members of the Company’s Board is replaced during any twelve
(12)-month period by directors whose appointment or election is not endorsed by
a majority of the members of the Company’s Board prior to the date of the
appointment or election of such new directors; or (iv) a change in the ownership
of a substantial portion of the Company’s assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve (12)-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
fair market value equal to forty percent (40%) or more of the total fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions unless the assets are transferred to: a stockholder of the
Company (immediately before the asset transfer) in exchange for or with respect
to its stock; an entity, fifty percent (50%) or more of the total value or
voting power of which is owned, directly or indirectly by the Company; a person,
or more than one person acting as a group, that owns, directly or indirectly,
fifty percent (50%) or more of the total value or voting power of all of the
outstanding stock of the Company; or an entity, at least fifty percent (50%) of
the total value or voting power is owned, directly or indirectly, by a person,
or more than one person acting as a group, that owns directly or indirectly,
fifty percent (50%) or more of the total value of voting power of all of the
outstanding stock of the Company.
          (g) TAXES. In the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive in the event
of a Change in Control, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, (a “Change in Control
Payment”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Change
in Control Payments. The Company shall pay all such Gross-Up Payments before
such excise taxes are required to be remitted.

  6.  CONDITIONS APPLICABLE TO SEVERANCE PERIOD; MITIGATION OF DAMAGES

          (a) If during the Severance Period, the Executive breaches his
obligations under Section 4 above, the Company may, upon written notice to the
Executive, terminate the Severance Period and cease to make any further payments
or provide any benefits described in Subsection 5(f).
          (b) Although the Executive shall not be required to mitigate the
amount of any payment provided for in Subsection 5(f) by seeking other
employment, except in the case of

- 10 -



--------------------------------------------------------------------------------



 



a Change in Control Termination, any such payments shall be reduced by any
amounts which the Executive receives or is entitled to receive from another
employer with respect to the Severance Period. The Executive shall promptly
notify the Company in writing in the event that other employment is obtained
during the Severance Period.
     7. NOTICES. For the purpose of this Agreement, notices and all other
communications to either party hereunder provided for in the Agreement shall be
in writing and shall be deemed to have been duly given when delivered in person
or mailed by certified first-class mail, postage prepaid, addressed:
          in the case of the Company to:
AGCO Corporation
4205 River Green Parkway
Duluth, Georgia 30096
Attention: Debra Kuper
          in the case of the Executive to:
Martin Richenhagen
2778 Grey Moss Pass
Duluth, Georgia 30097
or to such other address as either party shall designate by giving written
notice of such change to the other party.
     8. ARBITRATION. Any claim, controversy, or dispute arising between the
parties with respect to this Agreement, to the maximum extent allowed by
applicable law, shall be submitted to and resolved by binding arbitration. The
arbitration shall be conducted pursuant to the terms of the Federal Arbitration
Act and (except as otherwise specified herein) the Commercial Arbitration Rules
of the American Arbitration Association in effect at the time the arbitration is
commenced. The venue for the arbitration shall be the Atlanta, Georgia offices
of the American Arbitration Association. Either party may notify the other party
at any time of the existence of an arbitrable controversy by delivery in person
or by certified mail of a Notice of Arbitrable Controversy. Upon receipt of such
a Notice, the parties shall attempt in good faith to resolve their differences
within fifteen (15) days after the receipt of such Notice. Notice to the Company
and the Executive shall be sent to the addresses specified in Section 7 above.
If the dispute cannot be resolved within the fifteen (15) day period, either
party may file a written Demand for Arbitration with the American Arbitration
Association’s Atlanta, Georgia Regional Office, and shall send a copy of the
Demand for Arbitration to the other party. The arbitration shall be conducted
before a panel of three (3) arbitrators. The arbitrators shall be selected as
follows: (a) The party filing the Demand for Arbitration shall simultaneously
specify his or its arbitrator, giving the name, address and telephone number of
said arbitrator; (b) The party receiving such notice shall notify the party
demanding the arbitration of his or its arbitrator, giving the name, address and
telephone number of the arbitrator within five (5) days of the

- 11 -



--------------------------------------------------------------------------------



 



receipt of such Demand for Arbitration; (c) A neutral person shall be selected
through the American Arbitration Association’s arbitrator selection procedures
to serve as the third arbitrator. The arbitrator designated by any party need
not be neutral. In the event that any person fails or refuses timely to name his
arbitrator within the time specified in this Section 8, the American Arbitration
Association shall (immediately upon notice from the other party) appoint an
arbitrator. The arbitrators thus constituted shall promptly meet, select a
chairperson, fix the time, date(s), and place of the hearing, and notify the
parties. To the extent practical, the arbitrators shall schedule the hearing to
commence within sixty (60) days after the arbitrators have been impaneled. A
majority of the panel shall render an award within ten (10) days of the
completion of the hearing, which award may include an award of interest, legal
fees and costs of arbitration. The panel of arbitrators shall promptly transmit
an executed copy of the award to the respective parties. The award of the
arbitrators shall be final, binding and conclusive upon the parties hereto. Each
party shall have the right to have the award enforced by any court of competent
jurisdiction.

     
Executive initials:                    
  Company initials:                    

     9. NO WAIVER. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is approved by the
Board and agreed to in a writing signed by the Executive and such officer as may
be specifically authorized by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provisions or conditions of this Agreement
at the same or at any prior or subsequent time.
     10. SUCCESSORS AND ASSIGNS. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company and the Executive’s rights under this Agreement shall
inure to the benefit of and be binding upon his heirs and executors. Neither
this Agreement or any rights or obligations of the Executive herein shall be
transferable or assignable by the Executive.
     11. VALIDITY. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect. The parties intend for each of the covenants contained in Section 4 to
be severable from one another.
     12. SURVIVAL. The provisions of Section 4 hereof shall survive the
termination of Executive’s employment and shall be binding upon the Executive’s
personal or legal representative, executors, administrators, successors, heirs,
distributees, devisees and legatees and the provisions of Section 5 hereof
relating to payments and termination of the Executive’s employment hereunder
shall survive such termination and shall be binding upon the Company.
     13. COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

- 12 -



--------------------------------------------------------------------------------



 



     14. ENTIRE AGREEMENT. This Agreement constitutes the full agreement and
understanding of the parties hereto with respect to the subject matter hereof
and all prior or contemporaneous agreements or understandings are merged herein.
The parties to this Agreement each acknowledge that both of them and their
respective agents and advisors were active in the negotiation and drafting of
the terms of this Agreement.
     15. GOVERNING LAW. The validity, construction and enforcement of this
Agreement, and the determination of the rights and duties of the parties hereto,
shall be governed by the laws of the State of Georgia.
     16. DEFERRED COMPENSATION PLAN OMNIBUS PROVISIONS. Notwithstanding any
other provision of this Agreement, it is intended that any payment or benefit
which is provided pursuant to or in connection with this Agreement which is
considered to be deferred compensation subject to Section 409A of the Code shall
be provided and paid in a manner, and at such time, including without limitation
payment and provision of benefits only in connection with a permissible payment
event contained in Section 409A (e.g., death or separation from service from the
Company and its affiliates as defined for purposes of Section 409A of the Code),
and in such form, as complies with the applicable requirements of Section 409A
of the Code, to avoid the unfavorable tax consequences provided therein for
non-compliance. For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the Code.
If Executive is a “specified employee” (as defined in Section 409A of the Code)
and any of the Company’s stock is publicly traded on an established securities
market or otherwise, then payment of any amount or provision of any benefit
under this Agreement which is considered to be deferred compensation subject to
Section 409A of the Code shall be deferred for six (6) months as required by
Section 409A(a)(2)(B)(i) of the Code (the “409A Deferral Period”). In the event
such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event benefits are required to be deferred,
any such benefit may be provided during the 409A Deferral Period at Executive’s
expense, with Executive having a right to reimbursement from the Company once
the 409A Deferral Period ends, and the balance of the benefits shall be provided
as otherwise scheduled. For purposes of this Agreement, any termination of
employment will be read to mean a “separation from service” within the meaning
of Section 409A of the Code where it is reasonably anticipated that no further
services would be performed after such date or that the level of bona fide
services Executive would perform after that date (whether as an employee or
independent contractor) would permanently decrease to less than fifty percent
(50%) of the average level of bona fide services performed over the immediately
preceding thirty-six (36)-month period.

- 13 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

                  AGCO CORPORATION    
 
           
 
  By:   /s/ Debra E. Kuper     
 
   
 
 
   
 
  Name:    Debra E. Kuper     
 
     
 
   
 
  Title:   VP, General Counsel & Secretary    
 
     
 
   
 
                EXECUTIVE    
 
           
 
           
 
  By:   /s/ Martin Richenhagen     
 
   
 
 
   
 
  Name:    Martin Richenhagen     
 
     
 
   
 
  Date:   February 24, 2010    
 
     
 
   

- 14 -